Per Curiam:.
Plaintiff in this case first started an action against Regional Credit Bureau for conver*482sion, which resulted in a judgment. Regional Credit proved to he uncollectible. At this point plaintiff brought an action for recovery under a statutory collection agency bond, posted by the defendant herein for the Credit Bureau. Defendant interposed three defenses: election of remedy in that plaintiff sued on a promissory note, which evidenced an agreed shortage; novation, in that plaintiff brought suit against the collection agency without joining1 the bonding company, defendant herein; and accord and satisfaction, in that plaintiff obtained a judgment against the collection agency only and exhausted its post-judgment collection proceedings thereon.
The statute1 controls and provides in part:
“This remedy shall not be considered as exclusive but in addition to all other remedies provided by law in such cases.”
Election of remedies, novation, accord and satisfaction have no effect under this statute. The construction of this statute is, that when all else fails, there is still protection under the statutory bond. CLS 1961, § 445.204 (Stat Ann 1964 Rev § 19.655[4]) provides the specific authority to sue the bonding company when there is a loss resulting from a violation of the statute, regardless of any intermediate attempts to settle or reduce the amount. If there is a loss and it remains, the bond is available. It is the' plain provision of the statute that the remedy under the bond is not exclusive, but is in addition to all other remedies provided by law in such cases.
The purpose is to protect the public in dealing with a collection agency from losses occasioned by a conversion of funds. It was the obvious intent of the legislature in enacting the statute that sureties *483would become responsible under the bond for such losses. Any other construction would disregard the legislative intent and defeat one of the main reasons for its enactment.
Under the statute, defendant United Bonding Insurance Company is liable under its bond to the plaintiff.
Affirmed. Costs to appellee.
McGregor, P. J., and Fitzgerald and J. H. Gillis, JJ., concurred.

 The Collection Business Act, CLS 1961, § 445.202 (Stat Aim 1964 Rev § 19.655[2]).